DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A-D, as set forth in the Office action mailed on 4.1.2020, is hereby withdrawn  since independent claims 16, 39 and 40 are allowable and at least one of said claims appears generic to said species.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 16-18, 20 and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 16) a base of the bipolar transistor is floating and not directly connected externally to the bipolar transistor and forming a thickness of a first current carrying electrode of the P-N diode to be greater than a total thickness of the base of the bipolar transistor wherein a reverse claim 39) forming the base as a first doped region having a first doping concentration and forming the emitter as a second doped region having a second doping concentration that is less than the first doping concentration wherein the second doped region overlies the first doped region wherein a reverse breakdown voltage of the P-N diode is to be greater than an open base collector-to-emitter breakdown voltage of the bipolar transistor (BVeco), and, (claim 40) a base of the bipolar transistor is floating and not directly connected externally to the bipolar transistor, forming a least a portion of a diode in a second portion of the doped region wherein a total thickness of the second portion is substantially the same as a total thickness of the first portion, and wherein a P-N junction of the diode is formed at an interface between the substrate and the second portion of the doped region and forming the diode connected in parallel between a collector and an emitter of the bipolar transistor.
Applicant’s arguments, see p. 6-9, filed 2.10.2021, with respect to the prior art of record failing to disclose or suggest the limitations of claims 16, 39 and 49 have been fully considered and are persuasive.  The claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894